       Case 1:19-cv-01654-AJN Document 1-2 Filed 02/21/19 Page 1 of 1



WuXi PharmaTech (Cayman) Inc. (WX)                        Altimeo Asset Management ("Altimeo")

                                 List of Purchases and Sales

                         Purchase               Number of                   Price Per
       Date               or Sale               Shares/Unit                Share/Unit

         5/26/2015             Purchase                      4,000                      $43.0060
         5/27/2015             Purchase                        900                      $42.8900
         5/29/2015             Purchase                      4,075                      $43.0438
          6/1/2015             Purchase                      8,500                      $42.8624
          6/4/2015             Purchase                      3,000                      $43.0033
         6/16/2015             Purchase                     13,291                      $43.0198
         6/17/2015             Purchase                     11,000                      $42.9644
         6/26/2015             Purchase                     12,000                      $42.9350
         6/29/2015             Purchase                     18,000                      $41.5530
          7/6/2015             Purchase                     17,200                      $39.5362
         8/28/2015             Purchase                      4,200                      $42.1986
         8/31/2015             Purchase                      1,400                      $42.2339
         9/25/2015             Purchase                      3,000                      $43.1396
         9/28/2015             Purchase                      4,000                      $43.0080
         9/29/2015             Purchase                      3,490                      $42.9948
         10/1/2015             Purchase                      4,000                      $43.0185
         10/8/2015             Purchase                      9,000                      $44.0413
        10/12/2015             Purchase                      8,700                      $44.0766
        10/13/2015             Purchase                      1,300                      $44.0550
        10/15/2015             Purchase                      7,346                      $44.1164
        10/16/2015             Purchase                        400                      $44.1100
        10/20/2015             Purchase                        600                      $44.3433
        10/21/2015             Purchase                     13,800                      $44.5214
        10/28/2015             Purchase                        400                      $44.6100
         11/3/2015             Purchase                      5,000                      $44.7400
         11/9/2015             Purchase                     10,000                      $44.8893
        12/10/2015             Purchase                    121,112                      $45.8907
          7/9/2015                 Sale                      3,000                      $39.6900
         7/10/2015                 Sale                     12,000                      $40.7566
         7/13/2015                 Sale                      2,200                      $41.5967
